Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 01/14/2022 is entered.
	Claims 1-7, 9, 13, 25-27, 30, 31, 35, 39-41, 43, and 48 are currently pending.
The IDS statement filed 03/16/2022 has been considered.  An initialed copy accompanies this action.
Claim Objections
Claims 5 and 7 are objected to because of the following informalities: 
In claim 5, Applicant is suggested to amend the term “biopolymer” in “the weight ratio of surfactant to biopolymer” to read as “biopolymer(s)” in order to improve clarity in the claim.  The antecedent basis for the term is “one or more biopolymers”, i.e., biopolymer(s), and the claim also later recites “the weight ratio of biopolymer(s) to organic solvent”. 
In claim 7, Applicant is suggested to amend “65 wt of the composition” to read as “65 wt% of the composition” in order to improve clarity in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, 13, 25-27, 30, 31, 35, 39-41, 43, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 3, there is insufficient antecedent basis for the terms “the first polysaccharide, second polysaccharide, and third polysaccharide” in the claim.  The claim previously recites “a first biopolymer”, “a second biopolymer”, and “a third biopolymer” but these terms do not match the first, second, or third polysaccharide.  Applicant could amend the recitations of “polysaccharide” to read as “biopolymer” to overcome this rejection.  Claims 6, 7, 9, 13, 25-27, 30, 31, 35, 39-41, 43, and 48 are also indefinite for their dependency on claim 3. 
	In claim 5, the term “surfactant” in the limitation “the weight ratio of surfactant to biopolymer” lacks antecedent basis which renders the claim indefinite.  It is unclear whether the term “surfactant” refers to the prior “an anionic surfactant” or a total amount of “surfactant” not necessarily limited to just anionic surfactants that might be present in the composition from the open-ended “comprising” language of the claim.  
	Claim 26 recites “The composition of claim 3, the composition comprising one or more surfactants.”  The wording of this claim raises a clarity/indefiniteness issue because it is unclear whether it means the composition further comprises one or more surfactants or the claim redefines the composition to merely comprise one or more surfactant to the exclusion of the Markush groups of biopolymers recited in the parent claim.  The lack of clarity renders this an indefiniteness issue rather than a clear-cut 112(d) failure to further limit/include all limitations of the parent claim issue.  If Applicant intended for the claim to mean the claim includes the composition of claim 3 and further comprises one or more surfactants Applicant is suggested to amend the term “comprising” to read as “further comprising” to overcome this issue.  See, e.g., claims 6, 9, and 43.  
	Claims 27, 30, 31, 35, 39, 40, and 41 are also indefinite for substantially the same issue (unclear whether the terminology “the composition comprising …” means the composition further comprises or merely comprises the recited component) and/or their dependency on claim 26.  Clarity could also be improved in claim 27 if the claim was amended to specify “the surfactant(s) comprise an anionic surfactant” selected from the recited group.  Similarly, if the alkylether sulfate, sulfosuccinates, and among claims 30 and 31 are intended to be surfactants clarity could be improved among these claims if they were amended to specify “the surfactant(s) comprise” an alkylether sulfate/a sulfosuccinate selected from the recited groups. 
	Claim 48 recites the limitation “the method comprises applying a composition or foam composition of claim 3 …”.  Note, claim 3 is directed to “A fire-fighting foam composition”.  The problem here is it is unclear what is meant or intended by the recitation “a composition or foam composition of claim 3”.  The phrase reads as two ways: 1) a composition of claim 3 or a foam composition of claim 3, which is indefinite because the parent claim 3 is indeed directed to a foam composition and the recitation/distinction between a composition and foam composition appears to widen the scope of the claim to include compositions that are not necessarily foams, and 2) a composition or a foam composition of claim 3, where the foam composition of claim 3 is recited in the alternative from any generic composition such that the dependency to claim 3 is therefore optional meaning any composition applied to a Class-B fire reads on the claim.  The lack of clarity and there being more than one reasonable interpretation for the limitation renders this an indefiniteness issue rather than a clear-cut 112(d) failure to further limit/include all limitations of the parent claim issue.
Also, the term “potentially” in “a potentially advancing Class-B fire front” in claim 48 is a relative term which renders the claim indefinite. The term “potentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of what constitutes a “potentially advancing” fire front versus an “advancing” fire front is unclear. 
 	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 3, 5-7, 9, 13, 15, 25-27, 30, 31, 35, 39-41, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Robinet et al. (US 9,259,602).
As to claim 2, Robinet et al. teach a fire-fighting foam composition comprising a first biopolymer comprising diutan gum and is free of fluorinated surfactants (abstract).  Robinet et al. further teach the composition is fluorine free (claim 2), which meets the claimed exclusion of a fluorine-containing polymer.  Robinet et al. further teach the composition may further include, in addition to diutan gum, one or more other film formers or thickeners (col. 3 lines 58-65).
While the reference is not sufficiently specific to anticipate the presence of a second biopolymer comprising cellulose and a third biopolymer comprising xanthan gum, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the above teaching of Robinet et al. at col. 3 with a reasonable expectation of success because the reference teaches adding “one or more” other film formers or thickeners where xanthan gum and cellulose are named among other species in a short list of additives for the firefighting foam composition. 
As to claim 3, Robinet et al. teach a fire-fighting foam composition comprising a first biopolymer comprising diutan gum (abstract).  Robinet et al. further teach the composition may further include, in addition to diutan gum, one or more other film formers or thickeners (col. 3 lines 58-65).
While the reference is not sufficiently specific to anticipate the presence of a second biopolymer comprising cellulose and a third biopolymer comprising xanthan gum, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the above teaching of Robinet et al. at col. 3 with a reasonable expectation of success because the reference teaches adding “one or more” other film formers or thickeners where xanthan gum and cellulose are named among other species in a short list of additives for the firefighting foam composition.  As to the claimed limitation the combined amounts of biopolymers/polysaccharides is less than about 5 wt.% of the composition, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Robinet et al. because Robinet et al. teaches general minimum/maximum amounts of diutan gum on the order of ~1 wt.% (see paragraph bridging col. 1 to 2) and it would be within the purview of a person of ordinary skill in the art to vary and tailor the amount of additional xanthan gum/cellulose film former/thickener in order to obtain a workable and sufficient effect of the additive (an amount of xanthan gum and cellulose to obtain a sufficient film forming and thickening property/result). 
As to claim 5, Robinet et al. teach a fire-fighting foam composition comprising a biopolymer comprising diutan gum (abstract).  Robinet et al. further teach the composition comprises an anionic surfactant including alkyl sulfates, alkyl ether sulfates, and sulfosuccinates (col. 2 lines 57-67) and an organic solvent including glycols, alcohols, and glycol ethers (col. 3 lines 32-49).  Robinet et al. further teach the composition may further include, in addition to diutan gum, one or more other film formers or thickeners, e.g., xanthan gum (col. 3 lines 58-65).  Table 1 of Robinet et al. teach some exemplary compositions containing diutan gum/biopolymers, surfactants, and organic solvents, but the amounts appear to be outside the claimed alternative weight ratios of 7:1-11:11 surfactant to biopolymer and 1:1-1:12 biopolymer to organic solvent. 
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary/modify the relative amounts of biopolymer, surfactant, and organic solvent of Robinet et al. and arrive within either or both of the claimed weight ratios from the teachings of Robinet et al. with a reasonable expectation of success because the reference teaches the amount of diutan gum is provided to tailor the water retention properties to provide foams without the need for fluorinated surfactants (col. 1 line 62 to col. 2 line 44), the amount of surfactant can vary widely depending on what type of surfactant(s) are used (col. 2 line 57 to col. 3 line 11) and the amount of organic solvent is provided to tailor foam aid properties and/or providing freeze protection (col. 3 lines 32-45).
As to claim 6, Robinet et al. teaches the composition further comprises water (abstract). 
As to claim 7, Robinet et al. teaches examples containing 70.48 wt.% water and 68.5 wt.% water (Table 1).  The amount of 68.5 wt.% water is merely close and encompasses the maximum “about 65 wt.%” amount recited in the claim.  Nevertheless, although Robinet et al. fails to teach an example where the water is specifically within a range of 30-65 wt.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range from the teachings of the reference with a reasonable expectation of success because Robinet et al. further teach providing the composition as a concentrate (col. 3 line 66-67) which would be understood to entail reducing the amount of solvent and/or water in order to condense the composition and provide it as a concentrate for later dilution with water.  Alternatively, it would have also been obvious to a person of ordinary skill in the art to increase the amount of organic solvent while decreasing the amount of water in view of the teachings at col. 3 lines 32-44 of the reference that the organic solvent is provided as an antifreeze component to reduce the freezing point of the composition.   
As to claim 9, Robinet et al. teach the composition further comprises a stabilizer, viscosity modifier, and/or film former (col. 3 lines 50-65).
As to claims 13 and 25, Robinet et al. teach the composition further comprises an organic solvent including glycols, alcohols, and glycol ethers (col. 3 lines 32-49).  The working examples in Table 1 demonstrate the glycol, alcohol, and/or glycol ether organic solvents are present in an amount of at least 10 wt.% of the composition.
As to claims 26, 27, 30, 31, and 35, Robinet et al. teach the composition comprises one or more surfactants (abstract and col. 2 lines 57-58).  Robinet et al. teach exemplary anionic surfactants comprise alkyl sulfates, alkyl ether sulfates, e.g., sodium laureth/lauryl ether sulfate, and sulfosuccinates, e.g., dioctyl sodium sulfosuccinate (col. 2 lines 64-67).  Robinet et al. teach exemplary amphoteric, i.e., zwitterionic, surfactants include sultaines and betaines (col. 3 lines 25-31).
As to claim 39, Table 1 of Robinet et al. teach some exemplary compositions containing surfactants, but the amounts appear to be below the claimed range of at least 5 wt.%.   
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary/modify the amount(s) of surfactant of Robinet et al. and arrive within the claimed range from the teachings of Robinet et al. with a reasonable expectation of success because the reference teaches the amount of surfactant can vary widely depending on what type of surfactant(s) are used (col. 2 line 57 to col. 3 line 11). 
As to claim 40, Robinet et al. teach the water may be present as sea water (col. 4 lines 8-10), which meets the presence of at least sodium chloride as claimed.
As to claim 41, the teachings of Robinet et al. broadly read on the claimed composition further comprising a foam stabilizer comprising a C4-C20 alcohol.  Robinet et al. teach butyl diglycol as an exemplary additive (Table 1), which is a C8 alcohol.  Robinet et al. also teach the solvents include higher alkylene glycols, e.g., hexylene glycol. (col. 3 lines 36-38), which is a C6 alcohol. 
As to claim 43, Robinet et al. teach the composition further comprises a preservative (col. 3 lines 50-52 and Table 1).
As to claim 48, Robinet et al. teach a method for suppressing and/or extinguishing a Class B fire comprising applying the foam composition directly/indirectly to a Class B fire or directly/indirectly to the fuel of a Class B fire (col. 1 lines 14-36, col. 4 lines 4-6, and claims 1, 16, & 17).

Claims 2, 3, 5-7, 9, 13, 15, 25-27, 30, 31, 35, 39-41, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Robinet et al. (US 9,259,602) as applied to claims 2, 3, 5-7, 9, 13, 15, 25-27, 30, 31, 35, 39-41, 43, and 48 above, and further in view of Libal (US 10,335,624).
The disclosure of Robinet et al. is relied upon as set forth above.
The above ground(s) of rejection(s) of independent claims 2, 3, and 5 and claim 3’s dependent claims solely over Robinet et al. meet the case of claims 2 and 3 where the first biopolymer comprises diutan gum, the second biopolymer comprises cellulose, and the third biopolymer comprises xanthan gum and the case of claim 5 where the biopolymers comprise diutan gum, xanthan gum, and/or cellulose, as described above.
Alternatively regarding the above claims, Robinet et al. fail to teach the presence of guar gum to meet the case of claims 2 and 3 where the second biopolymer comprises guar gum and the case of claim 5 where the biopolymer comprises guar gum.  In essence, Robinet et al. fail to teach the composition comprises guar gum.
However, Libal is similarly drawn to aqueous firefighting foam compositions comprising polysaccharide components, including combinations of polysaccharides, comprising, among others, guar gum, xanthan gum, and diutan gum (col. 5 lines 26-64, col. 6 line 51 to col. 7 line 28, and claims 3 & 4) in order to extend the life of the foam (col. 1 line 55 to col. 2 line 2).  In other words, Libal teach and recognize guar gum, xanthan gum, and diutan gum are equivalent polysaccharides known for their purpose and/or suitability of use in firefighting foam compositions. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide guar gum as an additional polysaccharide gum film former/thickener of Robinet et al. in addition to the diutan gum and xanthan gum with a reasonable expectation of success because Libal teach and recognize all three polysaccharide gum species as equivalent polysaccharides known for their purpose and/or suitability of use in firefighting foam compositions.  The rationale to claim 3’s dependent claims remains the same as described above with regard to the teachings of Robinet et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinet et al. (US 9,259,602) in view of Libal (US 10,335,624).
Robinet et al. teach a fire-fighting foam composition comprising a first biopolymer comprising diutan gum (abstract).  Robinet et al. further teach the composition comprises an anionic surfactant including alkyl sulfates, alkyl ether sulfates, and sulfosuccinates (col. 2 lines 57-67) and an organic surfactant including glycols, alcohols, and glycol ethers (col. 3 lines 32-49).  The working examples in Table 1 demonstrate the anionic surfactant is present within a range of 0.5-30 wt.% and the glycol, alcohol, and/or glycol ether organic solvents are present within a range of 0.5-25 wt.%.  Robinet et al. further teach the composition may further include, in addition to diutan gum, one or more other film formers or thickeners, e.g., xanthan gum (col. 3 lines 58-65).
Robinet et al. fail to teach the composition comprises guar gum.
However, Libal is similarly drawn to aqueous firefighting foam compositions comprising polysaccharide components, including combinations of polysaccharides, comprising, among others, guar gum, xanthan gum, and diutan gum (col. 5 lines 26-64, col. 6 line 51 to col. 7 line 28, and claims 3 & 4) in order to extend the life of the foam (col. 1 line 55 to col. 2 line 2).  In other words, Libal teach and recognize guar gum, xanthan gum, and diutan gum are equivalent polysaccharides known for their purpose and/or suitability of use in firefighting foam compositions. 
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide guar gum as an additional polysaccharide gum film former/thickener of Robinet et al. in addition to the diutan gum and xanthan gum with a reasonable expectation of success because Libal teach and recognize all three polysaccharide gum species as equivalent polysaccharides known for their purpose and/or suitability of use in firefighting foam compositions. 
As to the claimed limitations regarding the amounts/ranges of diutan gum, guar gum, and xanthan gum, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Robinet et al. and Libal because Robinet et al. teaches general minimum/maximum amounts of diutan gum on the order of ~1 wt.% (see paragraph bridging col. 1 to 2) and it would be within the purview of a person of ordinary skill in the art to vary and tailor the amount of additional xanthan gum/guar gum film former/thickener in order to obtain a workable and sufficient effect of the additive (an amount of xanthan gum and cellulose to obtain a sufficient film forming and thickening property/result) and/or provide the total amount of the three gums within the amounts/ranges taught by Libal (e.g., 0.1-5 wt.%, col. 5 lines 65-67, or 1-15 wt.%, col. 7 lines 29-31).

Claim 48 is rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Robinet et al. (US 9,259,602).
The wording of the claim as presented appears to recite the foam composition of claim 3 in the alternative with “a composition”.  Robinet et al. teach a method for suppressing and/or extinguishing a Class-B fire comprising applying a general composition directly/indirectly onto a Class-B fire or fuel thereof, regardless of any particulars of the foam composition of claim 3 since it is recited in the alternative from “a composition”.  See col. 1 lines 14-36, col. 4 lines 4-6, and claims 1, 16, & 17.

Claim 1 is rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Havelka-Rivard et al. (WO 2018/022763 A1).
Havelka-Rivard et al. teach a fire-fighting foam composition comprising diutan gum (diutan gum is an exemplary biopolymer saccharide and film forming compound, para. 00108 and 00122) and an organic solvent (para. 0015 and 0040), wherein the composition is free of fluorinated surfactants and fluorine-containing polymers (the composition is free of fluorine containing compounds, para. 0042 and claim 42).  Havelka-Rivard et al. teach the composition “includes one or more surfactants including a non-ionic surfactant, a zwitterionic surfactant, or an anionic surfactant, or a combination thereof” (para. 0037) which has seven possible meanings/embodiments therein: 1) the surfactant is merely a nonionic surfactant, 2) the surfactant is merely a zwitterionic surfactant, 3) the surfactant is merely an anionic surfactant, 4) the surfactant is a combination of a nonionic surfactant and a zwitterionic surfactant, 5) the surfactant is a combination of a nonionic surfactant and an anionic surfactant, 6) the surfactant is a combination of a zwitterionic surfactant and a nonionic surfactant, or 7) the surfactant is a combination of all three of a nonionic, zwitterionic, and anionic surfactants.  The sixth embodiment, which would be at-once envisaged by the reference’s disclosure of solely one of or a combination of two or three of the three species of surfactant categories, reads on the presence of an anionic surfactant and zwitterionic surfactant while also being free of a nonionic surfactant.  
In the event the teachings at para. 0037 of the reference are not sufficiently specific to anticipate the claim, at the time of the effective filing date the claimed limitations would nevertheless have been obvious to a person of ordinary skill in the art.  It would be within the purview of a person of ordinary skill in the art to pick and provide the presence of an anionic surfactant and a zwitterionic surfactant and exclude a nonionic surfactant with a reasonable expectation of success from the teachings of para. 0037 that the surfactants are optional and may include one, two, or three of the three recited species of surfactant categories.  See also Table 2 on page 25 teaching the composition comprises 0-40 wt.% zwitterionic surfactant, 0-40 wt.% nonionic surfactant, and 0-40 anionic surfactant. 

Claim 48 is rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Havelka-Rivard et al. (WO 2018/022763 A1).
The wording of the claim as presented appears to recite the foam composition of claim 3 in the alternative with “a composition”.  Havelka-Rivard et al. teach a method for suppressing and/or extinguishing a Class-B fire comprising applying a general composition directly/indirectly onto a Class-B fire or fuel thereof, regardless of any particulars of the foam composition of claim 3 since it is recited in the alternative from “a composition”.  See para. 0048, 0063, 00134, and claims 48 & 49. 

Claims 2-7, 9, 13, 25-27, 35, 39, 40, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (WO 2021/191706 A1, earlier filed on 03/27/2020 as US Provisional Application No. 63/000,698).  As a courtesy, a copy of the US Provisional Application is appended to the supplied copy of the WO reference attached to this Office action.
As to claim 2, Hu teach a fire-fighting foam composition comprising a first polysaccharide including xanthan gum and a second polysaccharide including one or more of diutan gum, guar gum, konjac gum, tarn gum, and methylcellulose in a total amount of 1-5 wt.% (see para. 0019-0022 of the WO publication and para. 0018-0022 of the US Provisional Application) wherein the composition is free of fluorinated surfactants and other fluorinated additive, i.e., fluorinated polymer, (para. 0003 and 0026 of the WO publication and para. 0005 and 0025 of the US Provisional Application).  The above teachings directly meet the claimed third biopolymer as xanthan gum and negative limitations excluding fluorinated surfactants and fluorine-containing polymers.
Although Hu fail to explicitly meet the first biopolymer as diutan gum and the second biopolymer as guar gum or cellulose under an anticipation rationale, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed combination of diutan gum and guar gum/cellulose from the teachings of Hu because Hu further each the composition comprises a second polysaccharide selected from one or more of diutan gum, guar gum, konjac gum, tarn gum, and methylcellulose as described above.  Following the express teachings of the reference, it would have been obvious to a person of ordinary skill in the art to select both diutan gum and guar gum or methylcellulose as the “one or more” species in the short list of second polysaccharides in order to obtain a workable aqueous firefighting foam composition.   
As to claim 3, Hu teach a fire-fighting foam composition comprising a first polysaccharide including xanthan gum in an amount of 0.1-1 wt.% and a second polysaccharide including one or more of diutan gum, guar gum, konjac gum, tarn gum, and methylcellulose in a total amount of 1-5 wt.% (see para. 0019-0022 of the WO publication and para. 0018-0022 of the US Provisional Application).  The above teachings directly meet the claimed third biopolymer as xanthan gum.
Although Hu fail to explicitly meet the first biopolymer as diutan gum, the second biopolymer as guar gum or cellulose under an anticipation rationale, and the total amount of the first-, second-, and third-biopolymers is less than 5.0 wt.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed combination of diutan gum and guar gum/cellulose and total amounts of biopolymers from the teachings of Hu because Hu further each the composition comprises a second polysaccharide selected from one or more of diutan gum, guar gum, konjac gum, tarn gum, and methylcellulose as described above.  Following the express teachings of the reference, it would have been obvious to a person of ordinary skill in the art to select both diutan gum and guar gum or methylcellulose as the “one or more” species in the short list of second polysaccharides and vary/tailor their relative amount within the total range of under 6 wt.% (the first polysaccharide is 0.1-1 wt.% and the second polysaccharide(s) is 1-5 wt.%, as described above) in order to obtain a workable aqueous firefighting foam composition.   
As to claim 4, Hu teach a fire-fighting foam composition comprising xanthan gum in an amount within the range of 0.1-3.5 wt.% (xanthan gum as a first polysaccharide in an amount of 0.1-1 wt.% or 0.1-3 wt.% of the composition, para. 0019-0020 and 0022 of the WO publication and para. 0018-0019 and 0021-0022 of the US Provisional Application), an anionic surfactant comprising alkyl sulfates and is present in an amount within the range of 0.5-30 wt.% (para. 0013 of the WO publication and para. 0012 of the US Provisional Application), and an organic solvent selected from glycols, alcohols, glycol ethers, and combinations thereof and is present in an amount within the range of 0.5-wt.% (para. 0018 of the WO publication and para. 0017 of the US Provisional Application) wherein the composition is free of fluorinated surfactants (para. 0003 and 0026 of the WO publication and para. 0005 and 0025 of the US Provisional Application).
Although Hu fail to explicitly teach the composition further comprises a combination of diutan gum in an amount of 0.1-1.2 wt.% and guar gum in an amount of 0.1-0.4 wt.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed combination and amounts of diutan gum and guar gum from the teachings of Hu because Hu further each the composition comprises a second polysaccharide selected from one or more of diutan gum, guar gum, konjac gum, tarn gum, and methylcellulose in a total amount of 1-5 wt.% (see para. 0019-0022 of the WO publication and para. 0018-0022 of the US Provisional Application).  Following the express teachings of the reference, it would have been obvious to a person of ordinary skill in the art to select both diutan gum and guar gum as the “one or more” species in the short list of second polysaccharides and vary/tailor their relative amount within the total range of 1-5 wt.% in order to obtain a workable aqueous firefighting foam composition.   
As to claim 5, Hu teach a fire-fighting foam composition comprising one or more biopolymers of diutan gum and xanthan gum, an anionic surfactant including alkylsulfates, and an organic solvent including glycols and/or glycol ethers (see Tables 3 and 4 of the WO publication; see Tables 2 and 3 on page 11 of the US Provisional Application; see also the reference’s meaning of organic solvents at para. 0018 of the WO publication and para. 0017 of the US Provisional Application).
As to the claimed weight ratio of surfactant to biopolymer of 7:1 to 11:1 and the weight ratio of biopolymers to organic solvent is 1:1 to 1:12 (note, merely one or optionally both of these limitations is required as implied by the term “and/or” between them), although the reference appears to fail to teach the weight ratio(s) under a clear-cut case of anticipation, the totality of the stated ranges of 3.3-5 wt.% or 2-5 wt.% alkylsulfobetaine, 3.8-5.7 wt.% or 2-6 wt.% alkylpolyglycoside, 2.5-3.7 wt.% or 2-4 wt.% octylsulfate, 1.5-2.2 wt.% diutan gum, 0.2-0.4 wt.% xanthan gum and/or total 1-5 wt.% polysaccharide gum, 3.8-5.7 wt.% propylene glycol or 3-9 wt.% alkylene glycol, 3.8-5.7 wt.% or 3-9 wt.% butyl carbitol, 1.5-2.3 wt.% or 1-3 wt.% PEG-4 silicone surfactant, and 5-15 wt.% total organic solvent in the above-cited Tables appear to overlap and encompass the claimed weight ratios under a prima facie case of obviousness.  Note, these cited ranges meet either interpretation of the indefinite surfactant term in the weight ratio (whether the term “surfactant” applies to merely an anionic surfactant or all surfactants present in the composition).
As to claims 6 and 7, Hu teaches the composition further comprises water and the amount of water overlaps the claimed range of about 30-65 wt.% (see para. 0003 and 0025 of the WO publication and para. 0003 and 0024 of the US Provisional Application).
As to claim 9, Hu teaches the composition further comprises a stabilizer, viscosity modifier, and/or a film former (see para. 0027-0029 and 0035 of the WO publication and para. 0026-0028, and 0034 of the US Provisional Application).
As to claims 13 and 25, Hu teaches the composition further comprises an organic solvent selected from alkyl glycols, polyols, and glycol ethers and the amount of organic solvent overlaps the claimed range of at least 10 wt.% (see para. 0018 of the WO publication and para. 0017 of the US Provisional Application). 
As to claims 26, 27, 35, and 39, Hu teaches the composition further comprises surfactant(s) (see abstracts of both the WO publication and US Provisional Application).  Hu teaches the presence of alkyl sulfates as exemplary anionic surfactants (para. 0013 of the WO publication and para. 0012 of the US Provisional Application).  Hu teaches the presence of sultaines and betaines as exemplary zwitterionic surfactants (para. 0014 of the WO publication and para. 0013 of the US Provisional Application).  Hu teaches the total proportion of surfactant is at least 5 wt.% (the total surfactant mixture is 5-20 wt.%, claim 2 of both the WO publication and US Provisional Application; in any event, the sum of the minimum amounts of each type of surfactant among para. 0010-0015 of both the WO publication and US Provisional Application amount to a total proportion of surfactant greater than 5 wt.%).
As to claim 40, Hu teaches the water may be present as sea water (para. 0036 and claim 40 of the WO publication and para. 0035 and claim 40 of the US Provisional Application), which meets the presence of at least sodium chloride as claimed.  
As to claim 43, Hu teaches the composition further comprises a preservative (para. 0029 of the WO publication and para. 0028 of the US Provisional Application).
As to claim 48, Hu teaches a method for suppressing and/or extinguishing a Class-B fire comprising applying the foam composition of claim 3 directly/indirectly to a Class-B fire or to fuel (para. 0001, 0002, and 0037 of the WO publication and para. 0001, 0002, and 0036 of the US Provisional Application).  Note, the wording of the claimed as presented appears to recite the foam composition of claim 3 in the alternative with “a composition”; Hu teaches a general method for suppressing and/or extinguishing a Class-B fire comprising applying a general composition directly/indirectly onto a Class-B fire or fuel thereof, regardless of any particulars of the foam composition of claim 3 since it is recited in the alternative from “a composition”, under the same paragraphs cited above (0001, 0002, 0037 of WO and 0001, 0002, and 0036 of Provisional App). 

Claim 48 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (WO 2021/191706 A1, earlier filed on 03/27/2020 as US Provisional Application No. 63/000,698).  As a courtesy, a copy of the US Provisional Application is appended to the supplied copy of the WO reference attached to this Office action.
The wording of the claim as presented appears to recite the foam composition of claim 3 in the alternative with “a composition”.  Hu teaches a method for suppressing and/or extinguishing a Class-B fire comprising applying a general composition directly/indirectly onto a Class-B fire or fuel thereof, regardless of any particulars of the foam composition of claim 3 since it is recited in the alternative from “a composition”.  See para. 0001, 0002, and 0037 of the WO publication and para. 0001, 0002, and 0036 of the US Provisional Application.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 12, 2022